            Case 2:19-cv-00893-RJC Document 78 Filed 08/10/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 PYROTECHNICS MANAGEMENT, INC.,                  :
                                                 :
                          Plaintiff,             :        Civil Action No. 2:19-cv-00893
 vs.                                             :
                                                 :
 XFX PYROTECHNICS LLC and fireTEK,               :        JURY TRIAL DEMANDED
                                                 :
                           Defendants            :
                                                 :



       PROPOSED EXHIBIT LIST OF DEFENDANT, XFX PYROTECHNICS, LLC

       Defendant, XFX Pyrotechnics LLC (hereinafter “XFX”), identifies the following exhibits

for the August 19, 2020 preliminary injunction hearing:

       1.       Affidavit of Ralph Piacquadio (Attached to XFX’s Response to Plaintiff’s Request

for Preliminary Injunction – ECF Doc. No. 31-1).

       2.       Printout from website of XF, depicting all fireTEK products sold/distributed by

XFX (Attached as Exhibit A-1 to Affidavit of Ralph Piacquadio – ECF No. 31-1).

       3.       Written communications between XFX and representatives of Defendant, fireTEK,

regarding the alleged “Infringing Goods”, as defined in Plaintiff’s Complaint (Previously produced

in XFX’s Response to Plaintiff’s First Request for Production of Documents directed to XFX).

       Defendant reserves the right to supplement or amend this list up to and through the time of

the hearing. Defendant also reserves the right to use any exhibit, whether listed here or not, for

purposes of impeachment, rebuttal, or to refresh a witness’ recollection of events. Further,

Defendant reserves the right to use any exhibit identified on the Exhibit List of any other party to

this proceeding.




                                                 1
        Case 2:19-cv-00893-RJC Document 78 Filed 08/10/20 Page 2 of 3




Date: August 10, 2020              Respectfully submitted,

                                   ANDREWS & PRICE

                               By: /s/ Joseph W. Cavrich, Esq.
                                   Joseph Cavrich, Esquire
                                   Pa. I.D. #52693

                                   1500 Ardmore Boulevard, Ste. 506
                                   Pittsburgh, PA 15221
                                   (412) 243-9700
                                   Attorneys for Defendant, XFX Pyrotechnics LLC




                                      2
        Case 2:19-cv-00893-RJC Document 78 Filed 08/10/20 Page 3 of 3




                           CERTIFICATE OF SERVICE

      I, the undersigned, hereby certify that a copy of the foregoing EXHIBIT LIST OF

DEFENDANT, XFX PYROTECHNICS, LLC was filed and served via the Court’s ECF system.

                                ANDREWS & PRICE

                           By: /s/ Joseph W. Cavrich
                               Joseph W. Cavrich, Esquire




                                         3
